Citation Nr: 1744875	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-30 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to March 1967.

This case comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In his substantive appeal (VA Form 9), dated October 2013, the Veteran requested the opportunity to testify at a hearing before a Veterans Law Judge, but in August 2014, he withdrew that request.  Hence, this appeal can proceed without a hearing. See 38 C.F.R. § 20.704(e) (2016).

Since the Veteran's hearing loss claim was most recently adjudicated by the Agency of Original Jurisdiction (AOJ), the Veteran submitted evidence in the form of a VA treatment records dated from April 2015 to June 2016.  Through his representative, the Veteran waived his right to have the AOJ consider this evidence before the Board decides his appeal.  See 38 C.F.R. § 20.1304  (2016).

The Board adds that the Veteran recently perfected an appeal for special monthly compensation (SMC) based on the need for aid and attendance, or at the housebound rate.  He has requested a hearing before the Board as to this issue.   As such, the issue will be discussed in a subsequent Board decision following the completion of the requested hearing.  


FINDING OF FACT

For the period on appeal, the Veteran's bilateral hearing loss has been productive of no worse than Level III acuity in the right ear and no worse than Level III acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86 (2016), Diagnostic Code 6100 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 U.S.C.A. § 3.159 (2016).  

The Board recognizes that the Veteran has argued the test results from a December 2012 VA audiological evaluation are invalid because he wore hearing aids during the test.  The Board will discuss the probative value of the December 2012 VA examiner's report below.  Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws and Regulations

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. Part 4 (2016).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from a service-connected disability.  38 C.F.R. § 4.1 (2016).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment.  A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment. 38 C.F.R. § 4.85 (2016).

VA has addressed the question of whether speech discrimination testing in a quiet room with amplification of sounds accurately reflects the extent of hearing impairment.  Two circumstances have been identified where alternative tables may be employed.  One occurs when the puretone thresholds in each of the frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater.  The second occurs when puretone thresholds are 30 decibels or less at frequencies of 1000 Hertz and below, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2016.)

Evaluations of bilateral hearing loss range from a noncompensable evaluation to 100 percent, based on organic impairment of hearing acuity.

A noncompensable evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level I in one ear with Level IX or less in the other ear; or when Level II in one ear with Level IV or less in the other ear; or Level III in both ears.

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

The Veteran filed an increased rating claim for his service connected bilateral hearing loss disability in November 2012.  In December 2012, the Veteran had a VA audiological examination.  During this VA audiological examination, the Veteran demonstrated the following puretone thresholds at the indicated frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
60
75
LEFT
30
35
45
65
80

The average puretone threshold in the right ear was 47.5 and in the left ear was 56.25.  Speech audiometry revealed a speech recognition ability of 94 percent in the right ear and of 86 percent in the left ear.

When combined, the puretone thresholds and the speech recognition ability translated to Level I hearing acuity in the right ear and Level II in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  When the numeric designation of I is combined with the numeric designation of II, the overall level of hearing impairment is commensurate with a noncompensable rating under 38 C.F.R. § 4.85, Table VII (2016).

The Veteran contends he used his hearing aids at the time of this VA examination.  Under 38 C.F.R. § 4.85(a) (2016), an examination of hearing impairment must be conducted without the use of hearing aids.  The examiner noted sensorineural hearing loss in both ears.
In November 2013, the Veteran had a private audiological examination.  During this private audiological examination, the Veteran demonstrated the following puretone thresholds at the indicated frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
55
70
LEFT
30
35
45
80
90

The average puretone threshold in the right ear was 48 and in the left ear was 63.  Speech audiometry revealed a speech recognition ability of 64 percent in the right ear and of 76 percent in the left ear.  In a letter from the private facility conducting the November 2013audiogram, dated March 9, 2016, audiologist M.G. states "the speech discrimination protocol did not utilize Maryland CNC list.  The office location where [the Veteran] was evaluated did not have the option of recorded materials.  However, speech discrimination was assessed in live voice with NU-6 word lists at 70HL with 60dB of masking."  See Page 2 March 2016 Audiologist Letter.  Because the Maryland CNC test was not utilized at this examination, the results are inadequate for rating purposes.  

In September 2015, the Veteran had an additional VA audiological examination.  During that VA audiological examination, the Veteran demonstrated the following puretone thresholds at the indicated frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
55
70
LEFT
25
25
50
75
85

The average puretone threshold in the right ear was 46.25 and in the left ear was 58.75.  Speech audiometry revealed a speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.

When combined, the puretone thresholds and the speech recognition ability translated to Level III hearing acuity in the right ear and Level III in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  When the numeric designation of III is combined with the numeric designation of III, the overall level of hearing impairment is commensurate with a noncompensable rating under 38 C.F.R. § 4.85, Table VII (2016).

The examiner noted sensorineural hearing loss in both ears.  When addressing the Veteran's daily occupational and social impairments, the examiner stated the Veteran has "difficulty understanding speech in noisy situations" but "does not affect ability to work."  It was further noted the Veteran's hearing aids had been lost and were not worn.  See Page 5 September 2015 VA Audiological Examination.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85 (2016).  

As noted above, the Veteran contends he used his hearing aids during the December 2012 VA audiological examination.  The Board finds the Veteran competent and credible to articulate whether he wore his hearing aids during the examination.  There has been no evidence submitted to the contrary.  As use of hearing aids during audiological testing is not permitted, the Board does not assign any probative weight to the results of this examination.

In reviewing the March 2016 letter from audiologist M.G., the Board finds the November 2013 private audiological examination is inadequate for VA purposes, as the examiner did not utilize the list under the Maryland CNC test.  Therefore, the Board does not assign any probative weight to the results of the November 2013 examination. 

The Board finds the September 2015 audiological examination adequate for VA purposes.  There is no evidence to indicate this examiner is neither competent nor credible to conduct the examination.  Therefore the results of the September 2015 audiological examination are assigned great probative value.  
Based on the foregoing, the Board finds that from November, 9, 2012, the date of the claim, a compensable rating is not warranted.  The preponderance of the evidence is against the claim for a compensable rating for a bilateral hearing loss disability.  The impairment associated with this disability is contemplated by the rating criteria, which considers the average impairment resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board also finds there is no indication that the Veteran's bilateral hearing loss disability warranted a compensable rating during the one-year period prior to November 9, 2012.  See 38 C.F.R. § 3.400(o).

The Board in no way calls into question the Veteran's assertions that he feels his hearing loss is worsening.  Indeed, he is competent to attest to observable symptoms.  That stated, his hearing loss is not shown by objective testing to be so severe as to warrant a compensable rating.  Indeed, absent audiometric and speech discrimination scores showing the Veteran's hearing loss disability meets the schedular criteria for a compensable rating; his reported functional impairment does not warrant higher rating than is already assigned.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 4.85 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (U.S. Vet. App. Mar. 6, 2017), the Court held that the rating criteria for hearing loss contemplates the functional effects of decreased hearing and difficulty understanding speech in a noisy environment, as these are precisely the effects that VA's audiometric tests are designed to measure.  Thus, when a Veteran's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  See Doucette.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, for the foregoing reasons, the Board finds that from November 9, 2012, the date of the claim, entitlement to a compensable rating for a bilateral hearing loss disability has not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86 (2016), Diagnostic Code 6100 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); See Lendenmann.


ORDER

Entitlement to a compensable disability rating for a bilateral hearing loss disability is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


